United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-3288
                          ___________________________

                          Marco Antonio Alavez-Narvaez,

                              lllllllllllllllllllllPetitioner,

                                            v.

          Jefferson B. Sessions, III,1 Attorney General of the United States,

                             lllllllllllllllllllllRespondent.
                                      ____________

                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                    ____________

                              Submitted: June 16, 2017
                                Filed: July 13, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

     Mexican citizen Marco Alavez-Narvaez petitions for review of an order of the
Board of Immigration Appeals dismissing his appeal from the decision of an

      1
      Jefferson B. Sessions, III is substituted for his predecessor under Federal Rule
of Appellate Procedure 43(c).
immigration judge denying him asylum and withholding of removal. In his pro se
appeal, Alavez challenges the immigration judge’s findings regarding the timeliness
of his asylum application. He argues for the first time that he is a member of a
particular social group whose members are sons of murdered gang leaders. And he
claims that he had a well-founded fear of persecution, because the gang had the
capability and inclination to punish him for trying to obtain information about his
father’s death.

       This court lacks jurisdiction to review both the timeliness of Alavez’s asylum
application, see 8 U.S.C. § 1158(a)(3), and Alavez’s unexhausted argument claiming
protected status based on his membership in a particular social group. See 8 U.S.C.
§ 1252(d)(1); Martinez Carcamo v. Holder, 713 F.3d 916, 925 (8th Cir. 2013). We
also conclude that Alavez did not establish a nexus between his feared harm and any
protected ground, as his perceived threat was based on purely personal retribution.
See Martinez-Galarza v. Holder, 782 F.3d 990, 993-94 (8th Cir. 2015). Accordingly,
we deny the petition. See 8th Cir. R. 47B.
                        ______________________________




                                        -2-